DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment 
The amendment filed on 10/26/2021 has been entered.  Claims 1-15 and 19 are currently pending in the application.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
In claim 1, there is no antecedent basis in the specification for "wherein said at least one point of inflection is at a distance from said at least one output belt";
In claim 19, there is no antecedent basis in the specification for "wherein said at least one point of inflection is at a distance from said at least one output belt such that no pinching force is applied to the fibre web"; 
Claim Objections 
Claims 1 and 19 are objected to because of the following informalities: 
Claims 1 and 9 are objected to as each of the claims sets forth a plurality of elements. Each element or step of the claims should be separated by a line indentation. See 37 CFR 1.75(i) and MPEP 608.01(m). 

Claims 1 and 19 are objected to because of the following informalities:
In claim 1, lines 2-4, "a drafting device, disposed between the fibre web-forming device and the cross-lapper for drafting, of the at least one fibre web" appears to read "a drafting device, disposed between the fibre web-forming device and the cross-lapper for drafting the at least one fibre web";
In claim 1, lines 2-4, "a drafting device, disposed between the fibre web-forming device and the cross-lapper for drafting, of the at least one fibre web" appears to read "a drafting device, disposed between the fibre web-forming device and the cross-lapper for drafting the at least one fibre web". 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 19 recites the limitation "wherein said at least one point of inflection is at a distance from said at least one output belt such that no pinching force is applied to the fibre web", which renders the claim indefinite.  First, the claim does not define what the "pinching force" is exerted by.  Second, it is unclear whether Applicant means that no pinching force is applied to the entire fibre web, or just at the point(s) of inflection.  Therefore the metes and bounds of the claim are unclear and cannot be ascertained.   For examination purposes, the limitation has been construed to be "wherein said at least one point of inflection is at a distance from said at least one output belt such that no pinching force is applied to the fibre web by said at least one output belt at a location of said at least one point of inflection".
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-9, 11-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bernhardt (US 2003/0033691 A1) in view of Collotte (US 2003/0061686 A1).
Regarding claim 1, Bernhardt discloses an apparatus for forming a fibre mat (fig. 2; paras. 0008, 0022; claim 13), comprising 
a fibre web-forming device (carding machine 1; fig. 2; para. 0022) configured to form at least one fibre web (fibre webs conveyed by belts 2a, 2b; fig. 2; paras. 0008, 0023-0024), a cross-lapper (fleece laying machine 5; fig. 2; paras. 0008, 0022; claim 13) and a device for drafting said at least one fibre web (drawing equipment 3; figs. 1-2; para. 0022) disposed between the fire web-forming device and the cross-lapper (fig. 2) for drafting the at least one fibre web (paras. 0008, 0022; claim 13) to adjust a pre-determined profile of the fibre mat leaving the cross-lapper (fig. 2; paras. 0008, 0039; claim 13), 
the fibre web-forming device comprising at least one output belt (transfer belts 2a, 2b; fig. 2; para. 0022) configured to output said at least one fibre web (fig. 2; para. 0023), 
the cross-lapper having one input belt (any of belts 10, 12 and 13; figs. 1-2; para. 0035) for receiving said at least one fibre web leaving said at least one output belt of the fibre web-forming device (fig. 2; para. 0035).
Bernhardt does not explicitly disclose the apparatus characterised in that the arrangement is such that a path of said at least one fibre web between said at least one output belt of the fibre web-forming device and the cross-lapper input belt includes at least one point of inflection, and wherein said at least one point of inflection is at a distance from said at least one output belt as recited in the claim.  However, Collotte teaches wherein an apparatus for forming a fibre mat (an installation for forming a condensed nonwoven web; fig. 1; para. 0020) comprising a fibre web-forming device (carding machine 1; fig. 1; para. 0020) configured to form at least one fibre web (nonwoven webs W1, W2; figs. 1-2; para. 0020), and a drafting device (rotating transfer element 20 also configured for drafting; fig. 1; paras. 0026, 0029-0030), the fibre web-forming device comprising at least one output belt (belts B, B'; figs. 1-2; paras. 0023-0024) configured to output said at least one fibre web (figs. 1-2; paras. 0023-0025), wherein a path of said at least one fibre web between said at least one output belt of the web-forming device and an output end of the drafting device includes at least one point of inflection (figs. 1-2 show roller 25 is positioned adjacent to an upper lateral side of roller 21; and fig. 2 shows a path of web W1 passing rollers 25 and 21 includes an inflection point at an outer surface of web W1 adjacent to roller 21; see fig. 1 and annotated fig. 2; paras. 0027-0028), and wherein said at least one point of inflection is at a distance from said at least one output belt (figs. 1-2 clearly show a space between output belt B and the upper lateral side of roller 21, and roller 21 picks up web W1 via suction; therefore the inflection point of web W1 adjacent to roller 21 must be at a distance from output belt B; see fig. 1 and annotated fig. 2; paras. 0027-0028).  Bernhardt and Collotte are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the relative positions of the at least one output belt of the fibre web-forming device and an output end of the drafting device as disclosed by Bernhardt, with the position of the belt guide roller for belt 2a (see annotated fig. 2) is raised adjacent to an upper lateral side of draft roller 8b, wherein a path of said at least one fibre web between said at least one output belt of the web-forming device and an output end of the drafting device includes at least one point of inflection, as taught by Collotte, in order to allow high speed ratios between two output belts of the web-forming device and accordingly obtain significant condensing rates for an upper nonwoven web wherein a condensing of fibres of the nonwoven web mainly occurs between a drafting roller and a lower transfer surface without adversely affecting the quality of the nonwoven web (Collotte; paras. 0031, 0052).  By this modification, the apparatus of Bernhardt would have a path of said at least one fibre web between said at least one output belt of the fibre web-forming device and the cross-lapper input belt including at least one point of inflection, and wherein said at least one point of inflection is at a distance from said at least one output belt.
Regarding claim 2, Bernhardt and Collotte, in combination, disclose the apparatus according to claim 1, and Bernhardt further discloses the apparatus characterised in that the drafting device comprises a drafting roller part (rollers 8a, 8b; fig. 2; para. 0024) of whose outer surface transports the at least one fibre web between the at least one output belt and the input belt (see fig. 2; paras. 0022-0023), the roller being controlled by a rotary drive system (means to drive rotation of the rollers; para. 0039; claim 13) whose speed of rotation varies as a function of the drafting that it is desired to impart to the at least one fibre web (cyclic acceleration and braking; para. 0039; claim 13).
Regarding claim 3, Bernhardt and Collotte, in combination, disclose the apparatus according to claim 2, and Bernhardt further discloses the apparatus characterised in that the drafting device is arranged so that the at least one output belt of the fibre web-forming device moves at a constant, or substantially constant speed (discharged at a constant speed; para. 0010; claim 13) while the peripheral speed of the drafting roller is controlled so that the latter rotates at a speed higher than that of the at least one output belt and varies as a function of the drafting it is desired to impart to the at least one fibre web (fig. 2; paras. 0026, 39-40; claim 13).
Regarding claim 4, Bernhardt and Collotte, in combination, disclose the apparatus according to claim 2, and further discloses the apparatus characterised in that the cross-lapper input belt (belt 10; fig. 2) rotates at the same speed as that of the periphery of the drafting roller (para. 0011).
Regarding claim 5, Bernhardt and Collotte, in combination, disclose the apparatus according to claim 2, and further discloses the apparatus characterised in that the cross-lapper input belt drives the at least one fibre web at a higher speed than a speed of the periphery of the drafting roller (para. 0041). 
Bernhardt does not explicitly disclose wherein the cross-lapper input belt drives the at least one fibre web at between 1% and 10% higher than the speed of the periphery of the drafting roller.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the drafting speed of the apparatus as disclosed by Bernhardt, with wherein the cross-lapper input belt drives the at least one fibre web at between 1% and 10% higher than the speed of the periphery of the drafting roller, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 6, Bernhardt and Collotte, in combination, disclose the apparatus according to claim 2, and Bernhardt further discloses the apparatus characterised in that two upper and lower web output belts (transfer belts 2a, 2b; fig. 2; para. 0022), wherein the outputting of the two upper and lower webs coming together at the drafting roller (see fig. 2; para. 0023).
Regarding claim 7, Bernhardt and Collotte, in combination, disclose the apparatus according to claim 1, but Bernhardt does not explicitly disclose wherein said at least one output belt is inclined with respect to the cross-lapper input belt.  However, one of ordinary skill in the art would recognize that Fig. 2 of Bernhardt does show said at least one output belt (belts 2a, 2b; fig. 2) is inclined with respect to the cross-lapper input belt (belt 13; fig. 2).  Therefore, it would have been obvious to one of ordinary skill to have recognized that Bernhardt's apparatus meets the above claimed requirement.  Further, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the apparatus as disclosed by Bernhardt, with wherein each output belt is inclined with respect to the cross-lapper input belt, in order to optimize the configuration of various units of the apparatus to make the apparatus effective and compact.
Regarding claim 8, Bernhardt and Collotte, in combination, disclose the apparatus according to claim 1, but Bernhardt does not explicitly disclose wherein an output end point of said at least one output belt is at a higher position than an input end point of the input belt.  However, one of ordinary skill in the art would recognize that Fig. 2 of Bernhardt does show an output end point of said at least one output belt (belt 2a; see annotated fig. 2) is at a higher position than an input end point of the input belt (belt 10; see annotated fig. 2).  Therefore, it would have been obvious to one of ordinary skill to have recognized that Bernhardt's apparatus meets the above claimed requirement.  Further, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the apparatus as disclosed by Bernhardt, with wherein an output end point of said at least one output belt is at a higher position than an input end point of the input belt, in order to integrate various units of the apparatus in a compact and effective manner.
Regarding claim 9, Bernhardt and Collotte, in combination, disclose the apparatus according to claim 2, and Bernhardt further discloses the apparatus characterised in that on leaving the draft roller (roller 8b; fig. 2), the upper web comes into contact with the outer surface of the draft roller and is moved along this outer surface up to the cross-lapper input belt (see fig. 2).
Regarding claim 11, Bernhardt and Collotte, in combination, disclose the apparatus according to claim 2, but Bernhardt does not disclose the apparatus characterised in that the linear peripheral (tangential) speed of the drafting roller varies over a speed range of between 100% and 150% of the speed of the at least one output belt of the fibre web-forming device.  However, Collotte teaches wherein a linear peripheral (tangential) speed of a drafting roller varies over a speed range of between 100% and 150% of a speed of at least one output belt of a web-forming device (drafting roller 20 had a circumferential speed VT of about 150 m/min, and an output belt speed V1 from a carding machine was about 145 m/min; therefore the ratio of VT to V1 is about 103%; fig. 1; paras. 0029-0030, 0036, 0038).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the drafting speed of the apparatus as disclosed by Bernhardt, with wherein a linear peripheral (tangential) speed of a drafting roller varies over a speed range of between 100 and 150% of a speed of at least one output belt of a fibre web-forming device, as taught by Collotte, in order to provide a slight stretch to the nonwoven web without destroying the structure of the nonwoven web (Collotte; para. 0030).  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the drafting speed of the apparatus as disclosed by Bernhardt, with wherein the linear peripheral (tangential) speed of the drafting roller varies over a speed range of between 100% and 150% of the speed of the at least one output belt of the fibre web-forming device, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 12, Bernhardt and Collotte, in combination, disclose the apparatus according to claim 2, and Bernhardt further discloses the apparatus characterised in that the drafting roller (rollers 8a, 8b; fig. 2) is located at a distance from a belt guide roller of the at least one output belt (belts 2a, 2b; see annotated fig. 2).
Regarding claim 13, Bernhardt and Collotte, in combination, disclose the apparatus according to claim 2, but Bernhardt does not explicitly disclose the apparatus characterised in that a space between a belt guide roller of the at least one output belt of the fibre web-forming device and the drafting roller is between 5 mm and 20 mm, for a fibre web having an area density of between 10 g/m2 and 50 g/m2.  However, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the apparatus as disclosed by Bernhardt, with a space between a belt guide roller of the at least one output belt of the web-forming device and the drafting roller is between 5 mm and 20 mm, for a fibre web having an area density of between 10 g/m2 and 50 g/m2.  The space between a drafting roller and a belt guide roller is determined by many factors, such as an overall size of the apparatus, a length of each belt, the thickness and density of the nonwoven web and the power level provided to the apparatus, etc.  A change in size is an obvious variation of engineering design and is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  Mere changes of dimensions/proportions are not considered to be patentably distinct limitations.
Regarding claim 14, Bernhardt and Collotte, in combination, disclose the apparatus according to claim 2, but Bernhardt does not explicitly disclose the apparatus characterised in that a space between a belt guide roller of the lower output belt and the drafting roller is between 10 mm and 30 mm, for a fibre web having an area density of between 10 g/m2 and 50 g/m2.  However, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the apparatus as disclosed by Bernhardt, with wherein a space between a belt guide roller of the lower output belt and the drafting roller is between 10 mm and 30 mm, for a fibre web having an area density of between 10 g/m2 and 50 g/m2.  The space between a drafting roller and a belt guide roller is determined by many factors, such as an overall size of the apparatus, a length of each belt, the thickness and density of the nonwoven web and the power level provided to the apparatus, etc.  A change in size is an obvious variation of engineering design and is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  Mere changes of dimensions/proportions are not considered to be patentably distinct limitations.
Regarding claim 15, Bernhardt and Collotte, in combination, disclose the apparatus according to claim 1, and Bernhardt further discloses the apparatus characterised in that the drafting device includes a drive component (rollers 8a, 8b; fig. 2; para. 0024) driving said at least one web (two nonwoven webs; fig. 2; para. 0023), located between the fibre web-forming device and the cross-lapper (fig. 2; paras. 0023-0024), the drive component comprising a drive surface that comes into contact with the at least one fibre web to drive said at least one fibre web (see fig. 2).
Bernhardt does not disclose wherein a suction device is provided to produce suction at the drive surface to hold the at least one fibre web against the drive surface by suction.  However, Collotte teaches wherein a suction device (a suction sector A; figs. 1-2; para. 0027) is provided to produce suction at a drive surface of a drafting device (draft roller 21; figs. 1-2; para. 0027) to hold at least one fibre  web against the drive surface by suction (suction is created inside suction sector A allowing the admission of a flow of air from the outside towards the inside of the cylinder 21, thereby holding at least one web W1 against the drive surface by suction; figs. 1-2; para. 0027).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the drafting speed of the apparatus as disclosed by Bernhardt, with wherein a suction device is provided to produce suction at the drive surface to hold the at least one fibre web against the drive surface by suction, as taught by Collotte, in order to facilitate drafting the at least one web by the drafting roller.
Regarding claim 19, Bernhardt discloses an apparatus for forming a fibre mat (fig. 2; paras. 0008, 0022; claim 13), comprising 
a fibre web-forming device (carding machine 1; fig. 2; para. 0022) configured to form at least one fibre web (fibre webs conveyed by belts 2a, 2b; fig. 2; paras. 0008, 0023-0024), a cross-lapper (fleece laying machine 5; fig. 2; paras. 0008, 0022; claim 13) and a device for drafting said at least one fibre web (drawing equipment 3; figs. 1-2; para. 0022) disposed between the fire web-forming device and the cross-lapper (fig. 2) for drafting the at least one fibre web (paras. 0008, 0022; claim 13) to adjust a pre-determined profile of the fibre mat leaving the cross-lapper (fig. 2; paras. 0008, 0039; claim 13), 
the fibre web-forming device comprising at least one output belt (transfer belts 2a, 2b; fig. 2; para. 0022) configured to output said at least one fibre web (fig. 2; para. 0023), 
the cross-lapper having one input belt (any of belts 10, 12 and 13; figs. 1-2; para. 0035) for receiving said at least one fibre web leaving said at least one output belt of the fibre web-forming device (fig. 2; para. 0035).
Bernhardt does not explicitly disclose the apparatus characterised in that the arrangement is such that a path of said at least one fibre web between said at least one output belt of the fibre web-forming device and the cross-lapper input belt includes at least one point of inflection, and wherein said at least one point of inflection is at a distance from said at least one output belt such that no pinching force is applied to the fibre web.  However, Collotte teaches wherein an apparatus for forming a fibre mat (an installation for forming a condensed nonwoven web; fig. 1; para. 0020) comprising a fibre web-forming device (carding machine 1; fig. 1; para. 0020) configured to form at least one fibre web (nonwoven webs W1, W2; figs. 1-2; para. 0020), and a drafting device (rotating transfer element 20 also configured for drafting; fig. 1; paras. 0026, 0029-0030), the fibre web-forming device comprising at least one output belt (belts B, B'; figs. 1-2; paras. 0023-0024) configured to output said at least one fibre web (figs. 1-2; paras. 0023-0025), wherein a path of said at least one fibre web between said at least one output belt of the web-forming device and an output end of the drafting device includes at least one point of inflection (figs. 1-2 show roller 25 is positioned adjacent to an upper lateral side of roller 21, and fig. 2 shows a path of web W1 passing rollers 25 and 21 includes an inflection point at an outer surface of web W1 adjacent to roller 21; see fig. 1 and annotated fig. 2; paras. 0027-0028), and wherein said at least one point of inflection is at a distance from said at least one output belt (figs. 1-2 clearly show a space between output belt B and the upper lateral side of roller 21, and roller 21 picks up web W1 via suction; therefore the inflection point of web W1 adjacent to roller 21 must be at a distance from output belt B; see fig. 1 and annotated fig. 2; paras. 0027-0028) such that no pinching force is applied to the fibre web (when the thickness of web W1 is smaller than the distance between output belt W1 and roller 21; see fig. 1 and annotated fig. 2).  Bernhardt and Collotte are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the relative positions of the at least one output belt of the fibre web-forming device and an output end of the drafting device as disclosed by Bernhardt, with the position of the belt guide roller for belt 2a (see annotated fig. 2) is raised adjacent to an upper lateral side of draft roller 8b, wherein a path of said at least one fibre web between said at least one output belt of the web-forming device and an output end of the drafting device includes at least one point of inflection such that no pinching force is applied to the fibre web, as taught by Collotte, in order to allow high speed ratios between two output belts of the web-forming device and accordingly obtain significant condensing rates for an upper nonwoven web wherein a condensing of fibres of the nonwoven web mainly occurs between a drafting roller and a lower transfer surface without adversely affecting the quality of the nonwoven web (Collotte; paras. 0031, 0052).  By this modification, the apparatus of Bernhardt would have a path of said at least one fibre web between said at least one output belt of the fibre web-forming device and the cross-lapper input belt including at least one point of inflection, and wherein said at least one point of inflection is at a distance from said at least one output belt such that no pinching force is applied to the fibre web.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bernhardt (US 2003/0033691 A1) and Collotte (US 2003/0061686 A1) and further in view of Gaudino (US 4,461,058 A).
Regarding claim 10, Bernhardt and Collotte, in combination, disclose the apparatus according to claim 2, but Bernhardt does not explicitly disclose the apparatus characterised in that the drafting roller is covered with a sleeve in a material providing good adhesion to the at least one fibre web.  However, Gaudino teaches wherein a draft roller is covered with a sleeve in a material providing good adhesion to an item being drafted (a roller of a draft device having a covering of hard rubber; col. 2, ll. 66-67; col. 3, ll. 1-2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the drafting speed of the apparatus as disclosed by Bernhardt, with wherein the drafting roller is covered with a sleeve in a material providing good adhesion to the at least one fibre web, as taught by Gaudino, in order to provide good friction between the draft roller and the web to facilitate effective drafting.

    PNG
    media_image1.png
    734
    1168
    media_image1.png
    Greyscale

Annotated Fig. 2 from US 2003/0061686 A1

    PNG
    media_image2.png
    759
    1320
    media_image2.png
    Greyscale

Annotated Fig. 2 from US 2003/0033691 A1

Response to Arguments
In view of Applicant's amendment, newly modified grounds of rejection have been identified and applied as necessitated by the amendment.  Further, Applicant's arguments filed on 10/26/2021 have been fully considered but they are not persuasive.
Applicant Remarks: Applicant asserts that the original specification has provided support for "wherein said at least one point of inflection is at a distance from said at least one output belt" by referring to the drawings with respect to a space between roller 10 and roller 3.
Examiner's response: Examiner respectfully disagrees.  First, it is noted that Fig. 1 of the instant application shows that inflection point 11 is below the space between roller 10 and roller 3, instead of in the space. Second, although the subject matter of the claims does not need to be described literally in the specification, the specification still needs to provide sufficient support for all the claimed subject matter.  The terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description (See 37 CFR 1.75(d)(1)).  While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims.  Even if the claimed subject matter finds support in the drawings, the meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import (See MPEP 608.01(o)).  
Applicant Remarks: Applicant asserts that person of ordinary skill in the art would not have been motivated to modify the drawing apparatus of Bernard with Collotte and rotating transfer element 20 of Collotte is not configured for drafting.
Examiner's response: Examiner respectfully disagrees.  Both Bernard and Collotte teach an apparatus for forming a fibre mat therefore are analogous arts.  Further, both Bernard and Collotte teach two fibre webs are formed by a carding machine, transferred by two output belts, drafted and combined together (i.e., condensing) by a roller.  It is noted that both drawing equipment 3 of Bernhardt and rotating transfer element 20 of Collotte are configured for both drafting and condensing.  Therefore, in an effort of improving Bernard's apparatus, one of ordinary skill in the art would glean from Collotte that Collotte's configuration of the fibre web transfer paths would allow high speed ratios between two output belts of the web-forming device and enhance the fiber mat production rates without adversely affecting the quality of the nonwoven web (Collotte; paras. 0031, 0052).
Applicant Remarks: Applicant asserts that the inflection point of Collotte is not distant from output belt B and the actual inflection point occurs along the axis that passes through the centers of cylinder 21 and roller 25.
Examiner's response: Examiner respectfully disagrees.  First, it is noted that a fibre web has a thickness as also shown in Fig. 2 of Collotte, and the fibre web W1 is sucked onto upper lateral side of roller 21; therefore a path of the fibre web should include at least an inflection point at an outer surface of fibre web W1 adjacent to roller 21 which is distant from output belt B.  Collotte does not disclose that the drawings are to the scale; accordingly, the annotation of an inflection point in Fig. 2 of Collotte serves as an illustration only and is not intended to show as the exact location.  Second, Applicant argues that the actual inflection point occurs along the axis that passes through the centers of two adjacent rollers; however, in the instant application, Applicant fail to show that the inflection points 11 and 12 are positioned along the axis that passes through the centers of each roller pair (rollers 3 and 10 or rollers 4 and 10; fig. 1); therefore it is unclear whether the points 11 and 12 are either "inflection points" as amended on 02/09/2021 or "bending points" as recited in original claims.  Applicant's further clarification is required. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/KHOA D HUYNH/            Supervisory Patent Examiner, Art Unit 3732